DECISION
PER CURIAM:
The accused was convicted, in accordance with his pleas, of larceny and unlawful entry, and, contrary to his pleas, of wrongful possession of someone else’s ration control card. The approved sentence extends to a bad conduct discharge, confinement at hard labor for three months, forfeiture of $191.00 per month for three months and reduction to airman basic.
The accused alleges on appeal that the military judge erred by admitting hearsay evidence in rebuttal on sentencing. We disagree and affirm.
The rules of evidence may be relaxed during the accused’s presentation of his mitigation case. M.C.M.1969 (Rev.) para. 75c (3). Likewise, the rules may be relaxed as to the Government’s rebuttal of such evidence. M.C.M.1969 (Rev.) para. 75 d. A commander is responsible for the wel*650fare and discipline of everyone under his command and may properly testify in rebuttal during the sentencing portion of the trial, as to his knowledge of the conduct and performance of his subordinate even when the knowledge is imparted to him by others. United States v. Wyrozynski, 7 M.J. 900 (A.F.C.M.R.1979), pet denied, 8 M.J. 50 (1979).
Accordingly, the findings of guilty and sentence are
AFFIRMED.